984 So.2d 1291 (2008)
Chadarius MACKEROY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-528.
District Court of Appeal of Florida, Fourth District.
July 9, 2008.
Chadarius Mackeroy, Fort Lauderdale, pro se.
No appearance required for appellee.
PER CURIAM.
Chadarius Mackeroy appeals the summary denial of his motion for postconviction relief. We affirm as to ground one, which we conclude cannot be made legally sufficient. See Iacono v. State, 930 So.2d 829 (Fla. 4th DCA 2006). We reverse the summary denial as to ground two and direct the trial court on remand to strike this ground as legally insufficient and allow Mackeroy to refile it, if he can do so in good faith, within a short amount of time. See Spera v. State, 971 So.2d 754 (Fla. 2007).
STONE, GROSS and HAZOURI, JJ., concur.